DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment:
In the amendment filed 11/02/2022, the following has occurred: claims 1, 8 ,14 and 16 have been amended. Claim 3 is cancelled. Claims 1-2, 4-20 are pending and are presented for examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4-20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4-5, 8-12,16,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallampalli et al (PGPub 20200104810) and in view of  De Sylva (PGPub 2014/0081870) and in view of Rothchild et al  (PGPub 2019/0066188) .
As regards claims 1, 8 and 16, De Sylva discloses generating one or more characteristic representations of the user using the first biometric information; [0039, Biometric information may be any data characterizing or describing one or more biological features or characteristics, such as a fingerprint, iris pattern, vein pattern, facial dimensions, electromagnetic field profile (whether reflection-based and/or passive), and so on.]
associating the one or more characteristic representations of the user with the experience payload; [0039][0209, Transaction information, such as product price totals may be forwarded by the mobile device 190 to the server system, and/or by the product scanning system 192 to the server system 184. After computer code running on the customer-merchant matching module 226 matches the user with the merchant; determines
which user financial account is associated with the submitted biometric information; and determines which merchant financial account 232 is associated with the payment region 188, then computer code running on the customer-merchant matching module 226 may send a signal to a clearing house or other network to facilitate implementing a funds transfer between the merchant financial account (as indicated by the merchant financial account data 232 and a biometric-selected user account (e.q., credit card account).|
providing the experience payload to the second computing device, the experience payload causing the second computing device to perform operations associated with the user at the physical location. [0100, To reduce fraud, the biometric scanning system 12 may further include a camera or other mechanism to capture an image of an individual that may be attempting fraud. For example, if the bio scanner software 22 detects recording artifacts in a supplied voice, this may trigger a camera on
the biometric scanning system to forward a picture along with
location information and any other relevant information to a separate fraud- collection database in the master data repository. Alternatively, if the bio scanner software 22 can detect which user or customer whose identity may have been stolen, then the picture may be lodged with the particular user's
database 30, 32. Note that such functionality may be omitted without departing from the scope of the present teachings. |
De Sylva does not expressly disclose obtaining an experience payload and first biometric information of a user, wherein the experience payload includes a product selected by the user during a web browsing experience at a website and available at a physical location associated with the website, and wherein the first biometric information of the user are obtained from a first computing device;
obtaining a request from a second computing device to obtain the experience payload, wherein the second computing device is located at the physical location associated with the website,  and wherein the request includes second biometric information obtained by the second computing device from the user at the physical location; 
determining that the second biometric information corresponds to the one or more characteristic representations; and
Mallampalli discloses obtaining an experience payload and first biometric information of a user, wherein the experience payload includes a product selected by the user during a web browsing experience at a website and available at a physical location associated with the website, and wherein the first biometric information of the user are obtained from a first computing device;[0031] Merchant server 140 also may include a shopping cart application 155 which may be configured to facilitate the purchase by user 105 of goods or services online or at a physical POS or store front. Shopping cart application 155 may be configured to accept payment information from or on behalf of user 105 by passing a payment request to acquirer host 165 (and on to issuer host 168 and payment network 172) over network 160. Checkout application 155 may be configured to receive payment via a plurality of payment methods including cash, credit cards, debit cards, checks, money orders, or the like.
obtaining a request from a second computing device to obtain the experience payload, wherein the second computing device is located at the physical location associated with the website,  and wherein the request includes second biometric information obtained by the second computing device from the user at the physical location; [0032] In this example, the shopping cart 155 is an application that is associated with a legal entity that is separate from the merchant server 140 and the browser 115, 130, and it has a pre-established contractual and technical relationship with merchant server 140 and browser 115, 130. As described above, the shopping cart application 155 may receive payment from user 105 by passing a payment request to acquirer host 165 and in response to receiving payment credentials from user 105. However, in this example embodiment, the shopping cart 155 and browser 115, 130 agree on protocols to allow the user 105 to pay for a purchase without having to directly enter payment information or, in some examples, without having to transmit user account data from the browser 115, 130 to the shopping cart application 155. For instance, a user may simply click a payment button either before or after having authenticated herself by the browser 115, 130. The contractual relationship between the browser 115, 130 and the shopping cart application 155 ensures payment, while reducing transfer of secure user data, at least between the shopping cart application 155 and browser 115, 130.
determining that the second biometric information corresponds to the one or more characteristic representations; [0041]  In one example, the encryption and blockchain module 214 stores the secure user data (the encrypted identity and payment information) in nonvolatile memory of the browser server 130, such as illustrated by storage drive 717 of FIG. 7. An example transaction is illustrated by FIGS. 3A-3C. At FIG. 3A, the user 105 is visiting a merchant website to purchase food and interacting with GUI 220. The user selects “Add” to choose a taco for $5.99. This brings the user 105 to a screen shown in FIG. 3B, which indicates that the taco has been added to the shopping cart. The user 105 may select “checkout”. When the user desires to make a payment or to provide access to the secure user data, encryption and blockchain module 214 may then prompt the user to enter the PIN and the biometric data. For example, FIG. 3C shows GUI 220 of browser client application 115 prompting user 105 to enter a PIN and scan a finger on the display screen in response to the user 105 selecting “checkout” in FIG. 3B. Of course, GUI 220 of FIG. 3C is an example, and other interfaces could be used in other embodiments. Similarly, other biometric scanners, such as cameras, may be used to capture different types of biometric data in other embodiments.   and
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to obtain an experience payload and first biometric information of a user, wherein the experience payload includes a product selected by the user during a web browsing experience at a website and available at a physical location associated with the website, and wherein the first biometric information of the user are obtained from a first computing device of De Sylva. The rationale to support a conclusion that the claim would have been obvious is “Merchant server 140 also may include a shopping cart application 155 which may be configured to facilitate the purchase by user 105 of goods or services online or at a physical POS or store front. Shopping cart application 155 may be configured to accept payment information from or on behalf of user 105 by passing a payment request to acquirer host 165 (and on to issuer host 168 and payment network 172) over network 160. Checkout application 155 may be configured to receive payment via a plurality of payment methods including cash, credit cards, debit cards, checks, money orders, or the like. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
De Sylva and Mallampalli do not expressly disclose determining that the user opted to translate the web browsing experience to the physical location when the user arrives at the physical location;
Rothchild discloses determining that the user opted to translate the web browsing experience to the physical location when the user arrives at the physical location;[0023-0024]  Upon identifying presence of the items, the user 108 may add the items in the online shopping cart. The user 108 may use the mobile application for providing a user input to add the items in the online shopping cart. Further, the user 108 may be notified about items available on sale, in the retail store. In one case, the user 108 may be notified through the mobile application running on the user device 106. Coupon codes for availing discount on the items may be sent on the user device 106, in one case.

[0024] In one embodiment, the user 108 may be guided to physical locations, in the retail store, comprising the items of user's interest. In one case, the user 108 may be guided through the user device 106. The user 108 upon reaching the physical locations may add the items in a physical cart, as he adds the items in the online shopping cart.
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to determine that the user opted to translate the web browsing experience to the physical location when the user arrives at the physical location of De Sylva and Mallampalli. The rationale to support a conclusion that the claim would have been obvious is “0023] Upon identifying presence of the items, the user 108 may add the items in the online shopping cart. The user 108 may use the mobile application for providing a user input to add the items in the online shopping cart. Further, the user 108 may be notified about items available on sale, in the retail store. In one case, the user 108 may be notified through the mobile application running on the user device 106. Coupon codes for availing discount on the items may be sent on the user device 106, in one case.
[0024] In one embodiment, the user 108 may be guided to physical locations, in the retail store, comprising the items of user's interest. In one case, the user 108 may be guided through the user device 106. The user 108 upon reaching the physical locations may add the items in a physical cart, as he adds the items in the online shopping cart. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 2, 9 and 20, De Sylva, Mallampalli and Rothchild disclose the claims 1, 8 and 16, De Sylva discloses wherein the first biometric information of the user is an image of the user captured using the first computing device.[0100]
As regards claims 4 and 10, De Sylva, Mallampalli and Rothchild disclose the claims 1 and 8, De Sylva discloses further comprising generating a unique identifier corresponding to the first biometric information and the experience payload.[0070]
As regards claims 5 and 11, De Sylva, Mallampalli and Rothchild discloses the claims 4 and 10, De Sylva discloses identifying the unique identifier using the second biometric information corresponding to the one or more characteristic representations of the user; and obtaining the experience payload using the unique identifier.[0098-0099]
As regards claims 12 and 18, De Sylva, Mallampalli and Rothchild disclose the claims 8 and 16, De Sylva discloses wherein the products selected by the user during a web browsing experience are retrievable at the physical location.[0050, 0216]
Claims 6, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mallampalli et al (PGPub 20200104810) and in view of  De Sylva (PGPub 2014/0081870) and in view of Rothchild et al  (PGPub 2019/0066188) and in view of Karantzis (PGPub 2022/0050890).
As regards claims 6, 13 and 17, De Sylva, Mallampalli and Rothchild discloses the claims 1, 8 and 16, De Sylva, Mallampalli and Rothchild do not expressly disclose wherein the one or more characteristic representations include vector representations of facial features of the user generated using a neural network.
Karanizis discloses wherein the one or more characteristic representations include vector representations of facial features of the user generated using a neural network. [0187]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made for the one or more characteristic representations include vector representations of facial features of the user generated using a neural network.in the device of De Sylva, Mallampalli and Rothchild. The rationale to support a conclusion that the claim would have been obvious is the agent may be a robot agent, which may include artificial intelligence and/or machine learning and/or artificial neural networks in order to assist with the identification of layout, facial, fingerprint and signature features on documents, and comparing these with templates and stored images. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mallampalli et al (PGPub 20200104810) and in view of  De Sylva (PGPub 2014/0081870) and in view of Rothchild et al  (PGPub 2019/0066188) and in view of Purves et al (PGPub 20150073907).

As regards claims 7 and 14, De Sylva, Mallampalli and Rothchild discloses the claims 1and 8, De Sylva, Mallampalli and Rothchild do not disclose further comprising generating a set of recommendations for the user based on the second biometric information and the experience payload.
Purves discloses generating a set of recommendations for the user based on the second biometric information and the experience payload. [0071, 0078,0125]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing for generating a set of recommendations for the user based on the second biometric information and the experience payload in the device of De Sylva, Mallampalli and Rothchild. The rationale to support a conclusion that the claim would have been obvious for ”. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mallampalli et al (PGPub 20200104810) and in view of  De Sylva (PGPub 2014/0081870) and in view of Rothchild et al  (PGPub 2019/0066188) and in view of Karantzis (PGPub 2022/0050890) and further in view of Ricci (PGPub 2017/0099295).

As regards claim 15, De Sylva, Mallampalli, Rothchild and Karantzis disclose the system of claim 13, De Sylva, Mallampalli, Rothchild and Karantzis do not expressly disclose wherein the instructions further cause the system to provide a profile of the user with the experience payload in response to the request.
Ricci discloses wherein the instructions further cause the system to provide a profile of the user with the experience payload in response to the request. [0530]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Ricci in the device of De Sylva, Mallampalli, Rothchild and Karantzis. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mallampalli et al (PGPub 20200104810) and in view of De Sylva (PGPub 2014/0081870) and in view of Rothchild et al  (PGPub 2019/0066188) and in further in view of Ricci (PGPub 2017/0099295).

As regards claim 19, De Sylva, Mallampalli and Rothchild disclose the non-transitory computer-readable storage medium of claim 16, De Sylva, Mallampalli and Rothchild do not expressly disclose wherein the second biometric information and the experience payload are obtained from another computing device.
Ricci discloses wherein the second biometric information and the experience payload are obtained from another computing device. [00389]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Ricci in the device of De Sylva, Mallampalli and Rothchild. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Additional prior art not used in this rejection includes Dorogusk US Patent 9519901. Dorogusk recites methods and systems may process one or more payment transactions between a merchant and a customer by registering, by a biometric sensor of a payment object reader or a mobile device, a biometric characteristic as a biometric payment instrument, for example by obtaining data corresponding to a biometric characteristic of the customer. The data is converted into a digital signature of the biometric characteristic and compared with a registered biometric instrument at the
time of transaction. If a match is obtained, the customer effects payments through the registered biometric instrument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-
0508. The fax phone number for the organization where this application or proceeding Is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https ://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698